Title: From George Washington to Henry Laurens, 25 August 1778
From: Washington, George
To: Laurens, Henry


          
            Sir,
            White plains—Augt 25th 1778.
          
          If it be practicable, and convenient for Congress to furnish me with some Specie (gold,
            as more portable, would be most convenient) valuable purposes I think would result from
            it. I have always found a difficulty in procuring Intelligence by the mean of Paper
            money. and I perceive that it increases. The period is critical & interesting,
            and the early knowledge of an Enemys intention, and movements too obvious to need
            explanation.
          Having hinted to the Comee of Congress when at Valley forge this want I address this
            Letter to you now rather as a private than public one—because I
            do not wish to have the matter again mentioned if Congress hath been apprized of my
            wants & find it inconvenient to comply with them.
          I have the pleasure to inform you that Colo. Laurens was well on the 23d—I have had a
            Letter from him of that date. with great respect & regard I have the honr to be
            Dr Sir Yr Most Obedt Hble Servt
          
            Go: Washington
          
        